         Case 2:19-cr-01715-RB Document 39 Filed 02/24/20 Page 1 of 2

                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                        )
                                                 )
      Plaintiff,                                 )
                                                 )
vs.                                              )        NO. CR 19-1715 RB
                                                 )
JAMES CHRISTOPHER BENVIE,                        )
                                                 )
      Defendant.                                 )


                             GOVERNMENT=S WITNESS LIST

 1. Parker Olding, Federal Bureau of Investigation

 2. Walter Slosar, United States Border Patrol

 3. Francisco Gomez, United States Border Patrol

 4. Nathaniel Bell, United States Border Patrol

 5. Eric Cremeens

 6. Jonathan Backer, Georgetown University Law Center

 7. Lauren R. Brooke, Esq.

 8. Lt. Mark Bruning, Guthrie Police Department

                                                     Respectfully Submitted,

                                                     JOHN C. ANDERSON
                                                     United States Attorney

                                                     Electronically Filed 2/24/2020
                                                     RENEE L. CAMACHO
                                                     RANDY M. CASTELLANO
                                                     Assistant United States Attorneys
                                                     200 N. Church St.
                                                     Las Cruces, NM 88001
                                                     (575) 522-2304 - Tel.
                                                     (575) 522-2391 - Fax
           Case 2:19-cr-01715-RB Document 39 Filed 02/24/20 Page 2 of 2

I HEREBY CERTIFY that I electronically
filed the foregoing with the Clerk of the
Court using the CM/ECF system which
will send electronic notification to defense
counsel of record on this date.

Electronically Filed 2/24/2020
RENEE L. CAMACHO
Assistant United States Attorney




                                               2
